Title: New York State Legislature to Thomas Jefferson, 24 March 1809
From: New York State Legislature
To: Jefferson, Thomas


          Sir,
          The legislature of the state of New York, on the occasion of your voluntary retirement to the shades of private life, from the office of chief magistrate of the United States, cannot, without injustice to their feelings refrain from expressing their respect for your exalted character, their gratitude for your public services, and their best wishes for your personal happiness.
          Like your great predecessor the immortal Washington, you have evinced to the world by the whole tenor of your political life, and more especially by your magnanimous determination to retire from office after having faithfully served the republic, that your only ambition was to promote the welfare of the people, and to perpetuate the principles of our republican institutions. Examples of such disinterested and distinguished patriotism are rarely found in the history of nations. They add a lustre to the American name and character.
          While we look back with satisfaction on your administration of the general government, we look forward with confidence to that of your successor—May he be animated by your illustrious example, and under the auspices of the Almighty dispenser of all good, direct the destinies of our country in safety amidst the agitations and convulsions of a troubled world. And may the remainder of your days be spent in the enjoyment of all those blessings which flow from an honorable and virtuous life zealously devoted to the good of mankind. 
            Albany March 24th 1809By Order of the SenateJno Broome PresidtBy order of the Assembly, Jas, W, Wilkin Speaker
        